Citation Nr: 1742195	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral artery disease of the bilateral lower extremities, to include as secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for a disorder manifested by abdominal pain, other than service-connected duodenal ulcer.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert E. Norton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1973.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of this hearing is of record.  

In November 2014, the Board addressed several issues on the merits and remanded claims for an increased rating for anxiety and service connection for peripheral artery disease of the bilateral lower extremities, headaches, ulcer, an abdominal disorder other than ulcer, hypertension, and for a TDIU.  

In November 2016, the Board denied service connection for headaches and granted a 50 percent disability rating for an anxiety disorder.  The Board remanded the claims for a peripheral artery disease of the bilateral lower extremities, ulcer, an abdominal disorder other than ulcer, hypertension, and a TDU.

In April 2017 the Agency of Original Jurisdiction (AOJ) granted service connection for a duodenal ulcer, with a 10 percent disability rating (effective May 30, 2008).  The Board acknowledges that the Veteran filed a notice of disagreement as to the rating granted in June 2017.  The Board's review of the claims file reveals that the AOJ is still taking action on the issue.  As such, the Board will not accept jurisdiction over them at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the prior Board remand, the AOJ obtained new VA examinations and opinions as to the claimed disorders.  However, the medical opinions obtained either did not set out the reasons for the conclusions expressed or did not address whether a claimed disability was aggravated by a service connected disability.  This should be addressed on Remand, and any more current relevant records of treatment should be sought.  

The TDIU issue is inextricably intertwined with the other issues remanded, a Board decision on this claim would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any relevant unassociated VA treatment records with the claims file.  The last VA medical records noted as associated with the claims file were from March 2017, per the April 2017 supplemental statement of the case.  

2.  Next, obtain VA medical opinions from an appropriate medical clinician to render the requested opinions concerning the etiology of the Veteran's current (i) abdominal disorder (other than duodenal ulcer), (ii) hypertension, and (iii) peripheral artery disease.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the electronic claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Is it at least as likely as not that any current (i) GERD and/or any other diagnosed disorder characterized by abdominal pain (other than the already service-connected duodenal ulcer), (ii) hypertension, and/or (iii) peripheral artery disease is related to the Veteran's active service?  

For the (ii) hypertension claim, the opinion provider should specifically address the Veteran's September 1972 STR (noting BP reading of 140/82), September 1972 STR (noting BP reading of 160/84), and September 1972 STR (noting BP reading of 150/70 and 150/85).  

For the (iii) peripheral artery disease claim, the opinion provider should specifically address the Veteran's April 2014 Board hearing testimony that he was having the same type of pain that is now linked to his PAD while he was in service, which he described as his legs feeling heavy and his muscles cramping, as well as the Veteran's July 1976 Report of Medical History (three years after separation from active service) reflecting that the Veteran reported leg cramps at that time.

b)  Is it at least as likely as not that any current (i) GERD and/or other diagnosed disorder characterized by abdominal pain (other than the already service-connected duodenal ulcer), was caused or aggravated by the service connected duodenal ulcer?  The examiner should provide an opinion as to BOTH causation AND aggravation.

c)  Is it at least as likely as not that any current (ii) hypertension, and/or (iii) peripheral artery disease was caused or aggravated by the service connected anxiety disorder?  The examiner should provide an opinion as to BOTH causation AND aggravation.

The VA medical opinion provider should clearly explain how he/she reached his/her conclusion for each of the opinions expressed.   

3.  After the above development has been accomplished, the AOJ should review the evidence of record perform any additional development it deems necessary.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


